UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POWER-SAVE ENERGY COMPANY (Exact name of registrant as specified in its charter) Utah 000–30215 87-9369569 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2011 Equity Incentive Plan (Full Title of Plan) 3940-7 Broad Street, #200 San Luis Obispo, CA93401 (Address of principal executive offices) 866-297-7192 (Registrant’s Telephone Number) with a copy to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Ave. Suite 400 San Diego, CA 92103 Telephone (619) 546-6100 Facsimile (619) 546-6060 Indicate by check mark whether theregistrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share Page - 1 (1)This Registration Statement also covers such indeterminate number of shares of common stock asmay be issuable from time to time in respect of stock splits, stock dividends and similartransactions as contemplated by Rule 416 under the Securities Act of 1933, as amended, and theanti-dilution provisions of the Registrant’s 2011 Equity Incentive Plan. Pursuant to Rule 457 of the Securities Act of 1933, as amended, the proposed maximum offering price per share is estimated solely for the purpose of computing the registration fee and is based on the average of the high and low sale prices of the common stock as reported on the Over-the-Counter Bulletin Board (the “OTCBB”).Our Common Stock is listed on the Over-the-Counter Bulletin Board, also called the OTCBB, under the trading symbol “PWSV.”On June 21, 2011, the closing sales price of the common stock, as reported on the OTCBB, was $0.01. PART I INFORMATION REQUIRED IN THE SECTION10(a)PROSPECTUS The document(s)containing the information specified in PartI will be sent or given to employees as specified by Rule428(b)(1)under the Securities Act of 1933, as amended (the “Securities Act”). Such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule424 of the Securities Act. Such documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of PartII of this Form, taken together, constitute a prospectus that meets the requirements of Section10(a)of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The Registrant is subject to the informational and reporting requirements of Sections 13(a), 14, and 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in accordance therewith files reports, proxy statements and other information with the Securities and Exchange Commission (the “Commission”).The following documents, which are on file with the Commission, are incorporated in this registration statement by reference: (a)The Registrant’s latest annual report filed pursuant to Section13(a) or 15(d) of the Exchange Act or the latest prospectus filed pursuant to Rule424(b) under the Securities Act that contains audited financial statements for the Registrant’s latest fiscal year for which such statements have been filed. (b)All other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the document referred to in (a) above. (c)The description of the securities contained in the Registrant’s registration statement on Form 8-A filed under the Exchange Act, including any amendment or report filed for the purpose of updating such description. All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be part hereof from the date of the filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Page - 2 Item 4. Description of Securities. Not applicable. Item 5. Interests of Named Experts and Counsel. Carrillo, Huettel & Zouvas, LLP, has opined as to the legality of the securities being offered by this registration statement.Mr. Zouvas shall be granted 334,000 shares of our Common Stock for past legal services rendered to the Company.Messrs. Carrillo and Huettel shall each be granted 333,000 shares of our Common Stock for past legal services to the Company.The Company has accrued, through the date of this Registration Statement, legal fees which the Company and Carrillo, Huettel & Zouvas, LLP, agreed to convert into shares of the Company’s Common Stock.Carrillo, Huettel & Zouvas, LLP, continues to handle all facets of the Company’s legal affairs. Mssrs. Carrillo, Huettel and Zouvas will likely continue to receive payment in shares so long as such services qualify on a going forward basis until otherwise agreed. Item 6. Indemnification of Directors and Officers. The Utah Revised Business Corporation Act permits a Utah corporation to indemnify a present or former director or officer of the corporation (and certain other persons serving at the request of the corporation in related capacities) for liabilities, including legal expenses, arising by reason of service in such capacity if such person acted in good faith and in a manner he reasonably believed to be in, or not opposed, to the best interests of the corporation, and in any criminal proceeding if such person had no reasonable cause to believe his conduct was unlawful. However, in the case of actions brought by or in the right of the corporation, no indemnification may be made with respect to any matter as to which such director or officer shall have been adjudged liable, except in certain limited circumstances. Item 7. Exemption from Registration Claimed. Not applicable. Item 8. Exhibits. The Exhibit Index immediately preceding the exhibits is incorporated herein by reference. Item 9. Undertakings. 1.Item 512(a) of Regulation S-K.The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement; and, (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; Page - 3 provided, however, that paragraphs (i) and (ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in the registration statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. 2.Item 512(b) of Regulation S-K.The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 3.Item 512(h) of Regulation S-K.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Page - 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on this 22nd day of June, 2011. POWER-SAVE ENERGY COMPANY By: Michael Forster Chief Executive Officer POWER OF ATTORNEY AND SIGNATURES We, the undersigned officers and directors of Power-Save Energy Company hereby severally constitute and appoint Michael Forster,and each of them singly, our true and lawful attorneys with full power to them, and each of them singly, to sign for us and in our names in the capacities indicated below, the registration statement on Form S-8 filed herewith and any and all subsequent amendments to said registration statement, and generally to do all such things in our names and on our behalf in our capacities as officers and directors to enable Power-Save Energy Company to comply with the provisions of the Securities Act of 1933, as amended, and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or any of them, to said registration statement and any and all amendments thereto. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date Michael Forster Chief Executive Officer June 22, 2011 /s/ Louis Fox Louis Fox Chief Financial Officer June 22, 2011 Page - 5 INDEX TO EXHIBITS Exhibit Number Description of Exhibit Certificate of Incorporation (1) 3.01a Articles of Amendment to Articles of Incorporation (1) 3.01b Articles of Amendment to Articles of Incorporation (1) 3.01c Articles of Amendment to Articles of Incorporation(2) 3.01d Articles of Amendment to Articles of Incorporation(2) 3.01e Articles of Amendment to Articles of Incorporation(3) 3.01f Articles of Amendment to Articles of Incorporation(4) Bylaws(1) 2011 Equity Incentive Plan(5) Sample Stock Option Agreement(5) Sample Stock Award Agreement for Stock Units(5) Sample Stock Award Agreement for Restricted Stock(5) Opinion of Carrillo, Huettel & Zouvas, LLP (5) Consent of Gruber & Company, LLC (5) Consent of Carrillo, Huettel & Zouvas, LLP (included in Exhibit 5.01) Filed with the SEC on April 4, 2000 as part of our Registration Statement on Form 10-SB. Filed with the SEC on November 14, 2002 as part of our Quarterly Report on Form 10-QSB. Filed with the SEC on April 9, 2003 as part of our Current Report on Form 8-K. Filed with the SEC on May 22, 2007 as part of our Registration Statement on Form SB-2. Filed herewith. Page - 6
